Citation Nr: 1129609	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  03-10 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased evaluation in excess of 20 percent for Reiter's disease with degenerative joint disease of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded this claim in May 2006, March 2009, and December 2009 for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 


FINDING OF FACT

Reiter's disease with degenerative joint disease of the right shoulder has not been manifested by symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for Reiter's disease with degenerative joint disease of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a,  Diagnostic Code 5002 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in April 2009, which was after the June 2002 rating decision on appeal.  The Veteran was informed of the applicable diagnostic criteria in the June 2002 rating decision, the April 2003 statement of the case, the May 2008 supplemental statement of the case, the April 2009 letter, and the May 2009 supplemental statement of the case.  Because the RO readjudicated the claim after it had provided the Veteran with the criteria, any timing error as to providing the Veteran with notice of the rating criteria was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  The undersigned Veterans Law Judge discussed the types of evidence and findings needed to support the Veteran's claim during the August 2004 Travel Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The RO had limited its discussion of the Veteran's joints to the right shoulder, and the Veterans Law Judge noted the Veteran would be discussing other joint involvement regarding the service-connected disability.

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim.  The RO has obtained VA treatment records, private medical records identified by the Veteran, and provided the Veteran with VA examinations.  The Veteran was provided with a hearing before the Board.  The Board remanded this claim three times.  In May 2006, the Board remanded the claim for VA to issue a VCAA letter, obtain VA treatment records, and provide the Veteran with a VA examination.  A VCAA letter was sent, but was returned as undeliverable.  VA obtained the VA treatment records, and the Veteran underwent a VA examination in April 2008.  Because the VCAA letter had been returned as undeliverable and VA did not attempt to find the Veteran's new address (which means the Veteran did not receive VCAA notice), the Board remanded the claim again in March 2009 to comply with the May 2006 remand.  As stated above, a letter was sent in April 2009.  The Board remanded the claim a third time in December 2009 because the most recent VA treatment records were dated in 2006 and to provide the Veteran with a more recent VA examination because the Veteran had made allegations after the April 2008 examination that would indicate a possible worsening of the symptoms.  

The Board finds that there has been substantial compliance with all three remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The April 2009 VCAA letter was not returned as undeliverable, and thus the Veteran is presumed to have received the letter.  The April 2008 and February 2010 VA examinations addressed the Veteran's report of symptoms and relevant clinical findings and conclusions.  VA treatment records to 2010 have been associated with the claims file.  Accordingly, there has been full compliance with the remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


II.  Increased Ratings

The Veteran seeks a rating in excess of 20 percent for the service-connected Reiter's disease with degenerative joint disease of the right shoulder.  At the August 2004 hearing, the Veteran testified that he had limited range of motion, weakness and pain in the right shoulder, which he had been experiencing since 1979.  He noted that the reason he felt his condition had worsened was because he was not able to lift as many things as he used to be able to lift.  Reaching over his shoulder had become extremely painful.  The Veteran stated that if he overextended himself, he would have to put ice on his shoulder for two days.  He testified he averaged about one day a month that he would have to take off from work due to the service-connected disability.  The Veteran noted he had tried several treatments to get rid of the pain, such as physical therapy and acupuncture.  He stated he had difficulty doing things such as washing his back in the shower, picking up his grandchildren, and mowing the lawn.  The Veteran testified he had left wrist pain and had developed a knot in that area.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38  U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations  should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria  required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for  determining whether the evidence supports the claim or is in  relative equipoise, with the appellant prevailing in either  event, or whether a preponderance of the evidence is against  a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The service-connected Reiter's disease with degenerative joint disease of the right shoulder has been rated by analogy to rheumatoid arthritis under Diagnostic Code 5002.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  The disability has been 20 percent disabling since October 1979.  Rheumatoid arthritis is rated under either an active process or an inactive process.

Under that Diagnostic Code, a 20 percent rating is warranted for rheumatoid arthritis as an active process, with one or two exacerbations a year in a well-established diagnosis; a 40 percent rating is warranted for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year; a rating of 60 percent is warranted with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods, and; a rating of 100 percent is warranted with constitutional manifestations associated with active joint involvement, totally incapacitating.  

For chronic residuals under Diagnostic Code 5002, such as limitation of motion or ankylosis, favorable or unfavorable, rate under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or  group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002.  Limitation of motion must be objectively confirmed by findings such as  swelling, muscle spasm, or satisfactory evidence of painful  motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for Reiter's disease with degenerative joint disease of the right shoulder.  In going through the medical evidence, Reiter's disease is in an active process.  See February 2010 VA examination report.  Thus, the Board will rate the disability under the active process criteria.  

Initially, the Board notes that while the Veteran has stated that he will take one day a month off from work due to the service-connected disability, he has specifically denied any incapacitating exacerbations or episodes due to this disability.  See April 2008 and February 2010 VA examination reports.  Therefore, an increased rating based upon this criteria is not warranted.

As to definite impairment of health, the evidence of record does not support such a finding.  For example, while the Veteran has pains in various joints, examiners have not indicated it has caused a definite health impairment.  The Veteran is in receipt of a 20 percent evaluation, which contemplates an impairment involving the service-connected disability.  The Veteran has been seen regularly by VA, and in most of the treatment records, the examiner has noted that Reiter's disease was stable.  For example, in July 2001, the examiner noted that the Veteran was doing well with the Reiter's disability on Vioxx.  The Veteran complained of joint pain, but the examiner noted there was no swelling and no effusion except in the right shoulder.  In September 2001, the examiner described the Veteran's pain as being stable on Vioxx and noted the Veteran had no joint effusion.  A November 2001 private medical record shows the examiner stated the Veteran was able to participate in his work activities and play racquetball.  He described the Veteran as being "minimally symptomatic."  In an April 2002 private medical record, the examiner noted the Veteran could still shoot basketball and play racquetball.  He described the Veteran's range of motion on the right shoulder to be 20 degrees less than on the left.  In June 2002, the examiner noted that the Veteran had some limitation of motion of the right shoulder but had well-preserved range of motion in the other joints the Veteran had claimed were painful, such as the left wrist, left hip, and left knee.  She noted the Veteran did not have any dermatological affectation from the Reiter's disease at that time.  A letter from a private physician received in August 2002 indicates that the Veteran had been physically active, but had to limit and modify his activities because of the Reiter's disease.  

A December 2002 VA treatment record shows the examiner found no swelling, warmth, or decreased range of motion of the right shoulder or active synovitis.  The examiner described the Reiter's disease as stable.  Subsequent to this, Reiter's disease continued to be described as stable.  See February 2003, May 2003, September 2004, July 2004, April 2005 VA treatment records.  The Veteran was diagnosed with anemia in 2004, but in an April 2008 VA examination report, the examiner stated that the iron deficiency anemia "is not related to Reiter's [disease]."  Thus, the Board will not attribute that diagnosis to the service-connected disability, as no medical professional has attributed anemia to the service-connected disability.  Thus, there is no competent evidence to refute the April 2008 medical opinion.  In April 2006, the examiner noted the Veteran had limited range of motion of the right shoulder and mild left hip tenderness.  There was no joint effusion upon physical examination.  In April 2007, the Veteran had full range of motion of the joints except for the right shoulder.  The examiner found no synovitis upon physical examination of the joints.  In April 2008, the VA examiner noted there was no evidence of inflammatory arthropathy at that time. 

In May 2008, the Veteran had "minimal" complaints of pain over the left wrist and right shoulder.  The examiner stated, "[The Veteran] is still very active and is feeling well otherwise."  When examining the musculoskeletal system, the examiner stated the Veteran had full range of motion of the right shoulder except for internal rotation.  There was no synovitis in the wrists or knees.  The hips had mild tenderness, but full range of motion.  In March 2009, the examiner stated the Veteran's Reiter's disease was "clinically stable."  In August 2009, the Veteran reported widespread joint aches and stiffness but not swelling.  The clinical findings were essentially identical to those described in March 2009.  In the January 2010 VA examination report, the examiner described the Veteran's complaints, which were joint pain and stiffness over both shoulders, hips, the left elbow, left wrist, left knee, and left foot.  The examiner stated the Veteran had no rash due to Reiter's disease.  He reported having an eye problem in the past, but no problem at the time of the February 2010 VA examination.  The examiner asked the Veteran to describe the extent of the effects of the flare-ups on limitation of motion or other functional impairment, and the Veteran responded, "[M]ild functional impairment."  The Veteran reported he had been in his job as an echocardiogram technician for more than 20 years and had increased absenteeism and would be assigned to other duties because he could not lift patients due to pain.  In August 2010, the Veteran reported he was feeling well with no new joint complaints.  At that time, he stated he had pain over the right shoulder and left ankle, which pain he found tolerable.  The examiner described the Reiter's disease as "clinically stable."

Thus, in reading through these medical records, there is an absence of evidence of definite impairment of health.  The 40 percent evaluation contemplates either definite impairment of health or three or more incapacitating exacerbations a year.  As stated above, the Veteran has specifically denied any incapacitating exacerbations due to the Reiter's disease.  The symptoms described in the medical records do not rise to the level of a definite health impairment.  The Veteran has chronic pain in various joints, but he takes medication to help alleviate the pain, and it does, in fact, alleviate the pain, as described by the Veteran.  The service-connected disability has an impact on the Veteran in that he experiences pain in his joints, he has intermittent skin and eye issues, and has to take time off from work approximately one day a month, but the Board finds that such symptoms are contemplated by the 20 percent evaluation.  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The symptoms presented by the service-connected Reiter's disease with degenerative joint disease of the right shoulder are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  There is evidence throughout the appeal that the service-connected disability did not necessitate any hospitalization.  In the January 2010 VA examination report, the examiner specifically addressed whether the disability caused a marked interference with the Veteran's employment.  It was the examiner's medical opinion that the disability did not cause marked interference with his employment.  She noted he presented with some limitation at work, but that it was not causing severe impairment.  She reiterated this in a May 2010 addendum.  The Board finds the preponderance of the evidence is against a finding that a referral of this claim for extraschedular consideration is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
As such, entitlement to an evaluation in excess of 20 percent for Reiter's disease with degenerative joint disease of the right shoulder is denied.  The Board finds no basis upon which to predicate assignment of "staged" ratings pursuant to Hart during this period.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, the preponderance of the evidence is against the Veteran's claim, and the doctrine is not otherwise for application.  Gilbert, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3.



ORDER

Entitlement to an increased evaluation in excess of 20 percent for Reiter's disease with degenerative joint disease of the right shoulder is denied.



_________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


